Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant's election without traverse of Group II (claims 17-18) and the combination of MBP polypeptide/mRNA and MOG polypeptide/mRNA in the reply filed on February 10, 2022 is acknowledged. Claims 19-27 and 29-30 are canceled. Claims 1-18, 28 and 31 are pending. Upon reconsideration, the election between Groups II and III is withdrawn. The subject matter to the extent of claims 28 and 31 is included and under examination in this office action. Claims 1-16 are withdrawn without traverse (filed 2/10/2022) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2022.
3. 	Claims 17-18, 28 and 31 are pending and under examination with respect to MBP polypeptide/mRNA and MOG polypeptide/mRNA in this office action.

Specification
4.	The disclosure is objected to because of the following informalities: The use of the term “MATLAB” (p. 31), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17-18, 28 and 31 are indefinite because:
i. Claims 17-18, 28 and 31are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.  The omitted steps are:  1) how to identify and determine whether a population of induced pluripotent stem cell-derived oligodendrocyte precursors (iPSC-OPCs) have a 
ii. The limitation “a characteristic of a mature myelinating oligodendrocyte” recited in claim 18 is unclear because the limitation “a characteristic of a mature myelinating oligodendrocyte” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of "a characteristic of a mature myelinating oligodendrocyte”. Since the metes and bounds are unknown, a skilled artisan cannot envision what cells would be considered as “have a characteristic of a mature myelinating oligodendrocyte” and what cells would be considered as originally undifferentiated iPSC-OPCs as recited in the claim, which renders the claim indefinite.
iii. The limitation “maturation or myelination efficiency of iPSC-OPCs …is increased compared to…in the absence of said factor” cannot be determined because there is no cooperative functional relationship among cultured iPSC-OPCs, a neuronal 


Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18, 28 and 31 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The steps and characteristics elements as to how to identity and determine mature myelinating oligodendrocyte or maturation or myelination efficiency of iPSC-OPC, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The steps  and  elements as to  how to identify and determine whether a population of iPSC-OPCs have a remyelination potential quotient recited in the claim 17 are required in the method in order to determine a remyelination potential quotient of iPSC-OPCs. However, no such steps and elements are recited in the claims.  A specific characteristic is required in order to determine maturation of mature myelinating oligodendrocytes. However, the characteristic is not defined by the claim. Thus, a skilled artisan cannot contemplate what a characteristic of a mature myelinating oligodendrocyte is within the scope of the claims while practicing the claimed method.
The  steps and/or features/elements used in order to determine whether the population of iPSC-OPCs have a characteristic of a mature myelinating oligodendrocyte are required by the claimed method but no such steps and/or features/elements are recited in the claims, and thus it is unknown what features/characteristics are used in order to identify the number of originally undifferentiated iPSC-OPCs based on the culturing steps and/or determining step recited in claims 17-18, 28 and 31. Further, the steps or features/elements are used in order to determine whether the test factor enhances maturation or myelination efficiency of iPSC-OPCs are required by the method recited in claims 28 and 31. However, no such steps are recited in the claims, and thus, it is not known to a skilled artisan as to how to determine maturation or .



Claim Rejections - 35 USC § 112

7.	Claims 17-18, 28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 17-18 are drawn to a method for determining a remyelination potential quotient of a population of induced pluripotent stem cell-derived oligodendrocyte precursor cells (iPSC-OPCs), comprising: culturing a first portion of the population of iPSC-OPCs in a microfluidic device comprising first and second microfluidic chambers, 
Claims 28 and 31 are drawn to a method of screening for factors that enhance maturation or myelination efficiency of an iPSC-OPC, comprising: i) culturing the iPSC-OPC in a microfluidic device comprising first and second microfluidic chambers, wherein the first microfluidic chamber comprises a neuron cell body of a cortical neuron, wherein the second microfluidic chamber comprises an axon of said cortical neuron, wherein the iPSC-OPC is co- cultured with the axon in the second microfluidic chamber; ii) providing a first test factor to the second microfluidic chamber; and iii) determining the maturation or myelination efficiency of the iPSC-OPC in the second microfluidic chamber. 
The claims encompass using a genus of microfluidic device (MFC) comprising first and second microfluidic chambers and undefined steps of determining remyelination potential quotient and undefined steps of determining maturation or myelination efficiency of iPSC-OPCs. Claim 18 encompasses using a genus of characteristics of mature myelinating oligodendrocytes.  The specification has not disclosed sufficient species for the broad genus of MFC device, the broad genus of steps of determining maturation or myelination efficiency of iPSC-OPCs and the broad genus of characteristics of mature myelinating oligodendrocytes. The specification only describes MFC disclosed by Sauer (2013) and characteristics of mature myelinating oligodendrocytes based on expression of MOG, CC1, MBP, PLP, MAG, GST-pi based on immunocytochemical staining (Examples 1-4, figures 1-3). However, the claims are 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using MFC device and determining maturation of oligodendrocyte based on expression of MOG, CC1, MBP, PLP, MAG, GST-pi by immunostaining. However, Applicant is not in possession of using other structurally and functionally undefined MFC devices, characteristics and steps in view of paragraphs [0040], [0027], [0046] and [0049] of the instant specification (published application) because based on the specification, the MFC devices, characteristics and steps are without limitation. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of MFC devices, characteristics and steps. There is no description of the 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of MFC devices, characteristics and steps, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. 
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	
	
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 & 103
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (Biomed. Microdevices, 2009; 11:1145-1153, as in IDS) in view of Goldman et al. (US10450546, issued on Oct 22, 2019, priority Feb 6, 2013; was also published as US2015/0352154, as in IDS) or Terzic et al. (Cell Transplant. 2016; 25:411-424, as in IDS). 
Claim 17 is drawn to a method for determining a remyelination potential quotient of a population of induced pluripotent stem cell-derived oligodendrocyte precursor cells (iPSC-OPCs), comprising: culturing a first portion of the population of iPSC-OPCs in a microfluidic device comprising first and second microfluidic chambers, wherein the first microfluidic chamber comprises a neuron cell body of a cortical neuron, wherein the second microfluidic chamber comprises an axon of said cortical neuron, and wherein the first portion of the population of iPSC-OPCs is co-cultured with the axon in the second microfluidic chamber. 
Park et al. teach a method for determining remyelination potential quotient or determining maturation and myelination efficiency of oligodendrocyte progenitor cells (OPCs), comprising: i) co-culturing a population of OPCs with cortical neurons in a microfluidic (MFC) co-culture device, wherein the MFC co-culture device comprises two nd col. to p. 1148, 2nd col., figures 1-2; p. 1151-1153, figures 7-8). 
The limitation “induced pluripotent stem cell-derived” recited in instant claims is a product-by process limitation.  The cells used in the claimed method are OPCs. While the OPCs disclosed by Park are derived from postnatal 1-2 rat, the OPCs disclosed by Park meets the limitation of the claimed OPCs because they are all OPCs, and OPCs can be generated from iPSC and other resources as evidenced by Goldman (US10450546; see col. 4, lines 1-35; col. 9-14) or Terzic et al. (see p. 411, abstract; p. 412, 1st col., 2nd paragraph to p. 413; p. 415, figure 1). Further, the claimed OPCs from iPSCs are not limited to OPCs expressing specific markers. Thus, claim 17 is anticipated by Park et al.

Even if the OPCs disclosed by Park are not exactly identical to the claimed iPSC-OPCs, Goldman et al. (US10450546) teaches that OPCs can be generated from human iPSC (hiPSCs) (see col. 4, lines 1-35; col. 9-14) and Terzic et al teach that OPCs can st col., 2nd paragraph to p. 413; p. 415, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Goldman or Terzic with the teaching of Park to use the claimed OPCs derived from iPSCs in the method of Park with an expectation of success because Park teaches a method for determining remyelination potential quotient or determining maturation and myelination efficiency of OPCs, comprising: co-culturing a population of OPCs with cortical neurons in a MFC co-culture device comprising one soma compartment for the cell body of cortical neurons and the other axon/OPC compartment for axons of cortical neurons and OPCs, treating axons and OPCS with various agents to screen and determine the effects of the agents on maturation or myelination efficiency of OPCs based on immunocytochemical staining on MBP and NF and image analysis and comparing the characteristics of mature oligodendrocytes with MBP and the characteristics of OPCs, while Goldman or Terzic teaches that OPCs can be generated from iPSCs including hiPSCs and miPSCs. In this combination, both Park’s OPCs and Goldman’s or Terzic’s OPCs derived from iPSCs are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Park’s OPCs in the Park’s method for determining remyelination potential quotient or determining maturation and myelination efficiency of OPCs using Goldman’s or Terzic’s OPCs derived from iPSCs, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would .
Claim Rejections - 35 USC § 103
10.	Claims 18, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Biomed. Microdevices, 2009; 11:1145-1153, as in IDS) in view of Goldman (US10450546) or Terzic et al. (Cell Transplant. 2016; 25:411-424, as in IDS) as applied to claim 17 above, and further in view of Chan et al. (US10180423, issued on Jan 15, 2019, priority Dec 19, 2012; was also published as US2015/0316539, as in IDS).
Claims 28 and 31 are drawn to a method of screening for factors that enhance maturation or myelination efficiency of an iPSC-OPC, comprising: i) culturing the iPSC-OPC in a microfluidic device comprising first and second microfluidic chambers, wherein the first microfluidic chamber comprises a neuron cell body of a cortical neuron, wherein the second microfluidic chamber comprises an axon of said cortical neuron, wherein the iPSC-OPC is co- cultured with the axon in the second microfluidic chamber; ii) providing a first test factor to the second microfluidic chamber; and iii) determining the maturation or myelination efficiency of the iPSC-OPC in the second microfluidic chamber.
Park, Goldman and Terzic are set forth above but fail to teach that the remyelination potential quotient is determined by determining the number of mature, myelinating oligodendrocytes and dividing the number of OPCs from iPSCs as in claim 18 or screening for factors that enhance maturation or myelination efficiency of an iPSC-OPC, wherein the maturation or myelination efficiency of OPCs is increased in the presence of the factor as compared to in the absence of the factor as in claims 28 and 31.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Chan with the teachings of Park, Goldman and Terzic to determine the remyelination potential quotient by determining the number of mature, myelinating oligodendrocytes and dividing the number of OPCs from iPSCs as in claim 18 or screening for factors that enhance maturation or myelination efficiency of an iPSC-OPC, wherein the maturation or myelination efficiency of OPCs is increased in the presence of the factor as compared to in the absence of the factor as in claims 28 and 31 in the method of Park, Goldman and Terzic with an expectation of success because Park, Goldman and Terzic teaches .


Conclusion

11.	NO CLAIM IS ALLOWED.



Narkilahti et al. (US2016/0312171, published Oct 27, 2016, priority Dec 20, 2013; was also published as WO2015092141) teaches a method of determining maturation myelination and differentiation of OPCs by coculturing OPCs with neurons using a multi-chamber microfluidic device comprising first cell chamber for soma of neuronal cells, a process chamber connected to the first cell chambers with first channels, and a second cell chamber for somas of myelinating cells connected with second channels to the process chamber (see paragraphs [0034]-[0079]; [0081]-[0114], figures 1-2, p. 6-7, claims 26-43).
Didar et al. (Biomaterials, 2013; 34:5588-5593) teaches a method of determining maturation myelination and differentiation of OPCs by coculturing OPCs with neurons isolated from cerebral hemispheres using a multilayer microfluidic device (see p. 5588, abstract; p. 5589-5591, materials and methods; p. 5590, figure 1).
Yang et al. (Neuromol. Med. 2012; 14:112-118) teaches a method of determining maturation myelination and differentiation of OPCs and screening for a factor enhancing maturation myelination of OPCs by coculturing OPCs with DRGs using a MFC compartmentalized cell culture platform to achieve segregation of neuron and oligodendrocyte cell bodies while simultaneously allowing formation of myelin sheaths (see p. 112, abstract; p. 113-115, materials and methods; p. 14, figure 1).
Wang et al. (Cell Stem Cell, 2013; 12:252-264) teaches a method of determining maturation myelination and differentiation of hiPSC-derived OPCs into oligodendrocytes 
	
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 7, 2022 


/CHANG-YU WANG/Primary Examiner, Art Unit 1649